

This Subordinated Security and Pledge Agreement is subject to the terms and
provisions of the Intercreditor and Subordination Agreement by and between
GRANITE CREEK PARTNERS AGENT, LLC, as Junior Agent on behalf of itself and the
Junior Lenders, and TD BANK, N.A. dated as of July 29, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the
"Subordination Agreement") and each holder of the Loans, by its acceptance
hereof, shall be bound by the provisions of the Subordination Agreement.
 
SUBORDINATED SECURITY AND PLEDGE AGREEMENT
 
This Subordinated Security and Pledge Agreement (this "Agreement"), dated the
29th day of July, 2010, is made by CYALUME TECHNOLOGIES, INC., a Delaware
corporation having its principal place of business and chief executive office at
96 Windsor Street, West Springfield, Massachusetts (the "Debtor"), for the
benefit of GRANITE CREEK PARTNERS AGENT, LLC, a Delaware limited liability
company, as Agent (the "Agent") and for the financial institutions or other
entities (hereinafter, collectively, the "Lenders") which are or may become
parties to the Loan Agreement (as defined below) (in such capacity the "Secured
Party").
 
WITNESSETH
 
WHEREAS, pursuant to that certain Subordinated Loan Agreement dated as of
July 29, 2010, by and among the Debtor, Cyalume Technologies Holdings, Inc., a
Delaware corporation (the "Holding Company"), the Lenders, and the Secured
Party, as Agent (as amended, restated, modified, supplemented and in effect from
time to time, the "Loan Agreement"; capitalized terms used herein without
definition having the respective meanings ascribed to them in the Loan
Agreement), the Lenders have agreed to make Loans to the Debtor; and
 
WHEREAS, the obligation of the Lenders to make such Loans is subject to the
condition, among others, that the Debtor execute and deliver this Agreement and
grant the liens in favor of the Secured Party as hereinafter described.
 
NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, it is hereby agreed as follows:
 
1.           Security Interest.  As security for the due and punctual payment
and performance of the Secured Obligations described in Section 2 hereof, the
Debtor hereby grants to the Secured Party for the benefit of the Lenders and
itself, a continuing security interest in and to all of its right, title and
interest in the Collateral, whether now owned or existing or hereafter acquired
or arising.
 
As used herein, "Collateral" shall mean all of Debtor's tangible and intangible
personal property and fixtures (but none of its obligations with respect
thereto), including, without limitation, all of Debtor's right, title and
interest in the property described below, as each such term is used in the
Uniform Commercial Code as in effect from time to time in the State of Illinois
(the "UCC"):
 
 
 

--------------------------------------------------------------------------------

 
 
(i)          all investment property;
 
(ii)         goods;
 
(iii)        equipment;
 
(iv)        inventory;
 
(v)         instruments (including, without limitation, promissory notes);
 
(vi)        accounts;
 
(vii)       documents;
 
(viii)      chattel paper (whether tangible or electronic);
 
(ix)         deposit accounts;
 
(x)          fixtures;
 
(xi)         letter-of-credit rights and support obligations;
 
(xii)        the commercial tort claims (i.e., any claims arising in tort that
the Debtor may have) set forth on Exhibit 1(xii) hereto;
 
(xiii)       general intangibles (including, without limitation, payment
intangibles and Intellectual Property Collateral (as defined below)); and
 
(xiv)       any and all additions, accessions and attachments to and of the
foregoing and any substitutions, replacements, proceeds (including, without
limitation, insurance proceeds), products and supporting obligations of the
foregoing.
 
Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (and such property
shall not constitute Collateral) the equity interests of the Debtor in CTSA or
any other Foreign Subsidiary now owned or hereafter formed or acquired pursuant
to the terms and conditions of the Loan Agreement, other than a 65% pledge of
the equity interests in CTSA and any other such Foreign Subsidiary in favor of
the Agent for the benefit of the Lenders .
 
It is understood and agreed that the security interests and liens created hereby
and under the Loan Agreement and the other Loan Documents shall not prevent, as
long as no Event of Default has occurred and continuing and after written notice
from the Agent, Debtor from using the Collateral in the ordinary course of its
business.
 
2.           Secured Obligations.  The lien hereby granted shall secure equally
and ratably the due and punctual payment and performance of the following
liabilities and obligations (collectively, the "Secured Obligations"):
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)           principal of and premium, if any, and interest on and fees
(including, without limitation, the Closing Fee and all other fees from time to
time due from Debtor pursuant to the Loan Agreement) and other amounts payable
with respect to the Term Loan Note or the Delayed Draw Note (or any of them) and
any guarantees thereof; and
 
(b)           any and all other indebtedness and obligations of the Debtor
and/or any of its Subsidiaries under the Loan Agreement or under any other
agreement, document or instrument relating thereto, all as amended, modified or
supplemented from time to time, related in any way to the Term Loan Notes or the
Delayed Draw Notes (or any of them).
 
3.           Special Warranties and Covenants of the Debtor.  Debtor hereby
represents and warrants to and covenants and agrees with the Secured Party and
the Lenders that:
 
(a)           Debtor is the owner of and has good and marketable title to the
Collateral free from any liens, other than liens created hereby and Permitted
Liens, and Debtor will defend the Collateral against all claims and demands of
all Persons at any time claiming the same or any interest therein.
 
(b)           The address shown at the beginning of this Agreement is the chief
executive office and principal place of business of Debtor and the location of
all records concerning that portion of Collateral consisting of accounts
receivable and other general intangibles. Debtor's only additional places of
business and the only additional locations of any Collateral (including
Collateral located at warehouses and the like) are listed on Exhibit 3(b)
attached hereto (which includes legal descriptions of all real property
sufficient for fixture filings). Except as set forth on Exhibit 3(b) attached
hereto, during the five (5) years ended on the date hereof, neither Debtor nor
any of its predecessors-in-interest has conducted any business or sold any goods
under any name (including any fictitious business or trade name) other than its
legal name. Debtor's legal name and jurisdiction of organization is correctly
set forth at the beginning of this Agreement. Debtor will not change its
corporate form or jurisdiction of organization, or change its chief executive
office or principal place of business or any other place of business, or the
location of any Collateral (other than inventory in transit) (including, without
limitation, the records relating thereto), or make any change in its legal name
or conduct business operations under any fictitious business or trade name
(other than any names specified on Exhibit 3(b) attached hereto), (i) in
contravention of the Loan Agreement or (ii) without, in each such case, (A)
giving at least twenty (20) days' prior written notice thereof to the Secured
Party and (B) executing, delivering, filing and recording all necessary
financing statements (or amendments thereto) or other instruments and documents
in order to maintain the validity, enforceability, priority and perfection of
the lien arising hereunder and under the other Loan Documents.
 
(c)           Except as explicitly permitted by the Loan Agreement, (i) Debtor
will not sell or otherwise dispose of any of the Collateral or any interest
therein and (ii) Debtor will not create, assume, incur or suffer to exist any
lien of any kind (whether senior, pari passu or subordinate) on the Collateral,
other than Permitted Liens.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Subject to the terms of the Loan Agreement, Debtor will keep the
Collateral, including, without limitation, all inventory and equipment, used or
useful in the conduct of its business, in good repair, working order and
condition, ordinary wear and tear excepted, and adequately insured at all times
in accordance with the provisions of the Loan Agreement and the other Loan
Documents. Each insurance policy pertaining to any of the Collateral shall be in
form and substance and shall have such limits and deductibles as shall be
reasonably satisfactory to the Secured Party and, without limiting the
generality of the foregoing, shall:
 
(i)           name the Secured Party as loss payee (in the case of property
insurance) and as an additional insured (in the case of liability insurance)
pursuant to a so-called standard mortgagee clause and shall contain the
so-called agreed upon replacement cost endorsement and waiver of subrogation;
 
(ii)         provide that no action of Debtor or any of its Subsidiaries or any
tenant or subtenant shall void such policy as to the Secured Party;
 
(iii)        provide that the Secured Party shall be notified (and Debtor hereby
covenants to notify the Secured Party) of any expiration, cancellation or
material amendment of such policy at least thirty (30) days in advance of the
effective date thereof and provide that the Secured Party shall have the right
to cure any deficiency resulting in the same;
 
(iv)        provide that the Secured Party shall receive (and Debtor shall cause
the Secured Party to receive) annually, certificates of insurance (or other
appropriate documentation) demonstrating compliance by Debtor with all
provisions of the Loan Agreement relating to insurance matters; and
 
(v)         be issued by an insurance company or insurance companies licensed to
do business in the jurisdiction in which the Collateral is located and having
the highest or second highest rating available from A.M. Best Company or an
equivalent Person.
 
 
-4-

--------------------------------------------------------------------------------

 

Certified copies of all such insurance policies relating to the Collateral shall
be delivered to the Secured Party upon written request. In the event of any
material damage or destruction to the Collateral, Debtor shall give prompt
written notice to the Secured Party. Debtor shall not adjust, compromise or
settle any claim for insurance proceeds in excess of $100,000 without the prior
written consent of the Secured Party. Subject to the terms of the Loan Agreement
and so long as no Default or Event of Default shall have occurred and be
continuing, and so long as each of the following conditions are satisfied,
Debtor may apply the proceeds of any insurance to the repair and restoration or
replacement of any of the Collateral which was the subject of the loss, provided
that (i) the cost of repair and restoration or replacement shall not exceed
$100,000, (ii) Debtor continues to be the sole owner of the Collateral subject
to the lien arising hereunder and under the other Loan Documents and, if
applicable, said Permitted Liens, (iii) the contemplated repair and restoration
or replacement shall reconstruct or restore the Collateral to substantially its
previous condition within ninety (90) days from the date of the damage or
destruction to the Collateral, (iv) all sums necessary to effect the repair and
restoration or replacement over and above any available insurance proceeds shall
be at the sole cost and expense of the Debtor, (v) Debtor shall deposit all
available proceeds together with the additional sums referred to in subsection
(iv) with the Secured Party prior to commencing any repair and restoration or
replacement and (vi) at all times during any repair and restoration or
replacement Debtor shall, at its sole cost and expense, maintain workers'
compensation and public liability insurance in amounts satisfactory to the
Secured Party and in accordance with the provisions of this Section 3(d). If at
any time the Secured Party determines, in good faith, that the foregoing
conditions have not been or cannot be satisfied, then the Secured Party may
apply the proceeds of insurance to the prepayment, without premium, of the
Senior Debt or the Term Loans in accordance with Section 5.3 of the Loan
Agreement. Any insurance proceeds that are received at a time when a Default or
Event of Default shall have occurred and be continuing may be applied by the
Secured Party to the repayment of the Secured Obligations (or, prior the payment
in full of the Senior Debt, the Senior Debt) in accordance with the terms of the
Loan Agreement. If Debtor fails to provide insurance as required by this
Agreement, the Loan Agreement or any of the other Loan Documents, the Secured
Party may, at its option, provide such insurance, and the Debtor will on demand
pay to the Secured Party the amount of any disbursement made by the Secured
Party for such purpose and any such unreimbursed amounts shall constitute
Secured Obligations for all purposes of this Agreement.
 
Notwithstanding anything to the contrary herein, the Mortgage shall control with
respect to the insurance policies required on the Premises and property covered
therein.
 
(e)           To the extent required by the Loan Agreement, Debtor will pay and
discharge promptly as they become due and payable all taxes, assessments and
other governmental charges or levies imposed upon it or its income or upon any
of its properties, real, personal or mixed, or upon any part thereof, including,
without limitation, the Collateral or any part of the Collateral, as well as all
claims of any kind (including claims for labor, materials and supplies) which if
unpaid might by law become a lien or charge upon its property.
 
(f)           Debtor will, upon the reasonable request of the Secured Party,
promptly make, execute (as applicable), acknowledge and deliver and file and
record in all proper offices and places, including, without limitation, the U.S.
Patent and Trademark Office and the U.S. Copyright Office, such financing
statements, continuation statements, certificates, collateral agreements and
other agreements, documents or instruments as may be necessary to perfect or
from time to time renew the lien arising hereunder and under the other Loan
Documents, including, without limitation, those that may be necessary to perfect
such lien in any additional Collateral hereafter acquired by Debtor or in any
replacements or proceeds thereof, and Debtor will take all such action as may be
deemed reasonably necessary by the Secured Party to carry out the intent and
purposes of the Loan Documents or for assuring and confirming to the Secured
Party the grant and perfection of the lien in the Collateral, including, without
limitation, the Intellectual Property Collateral. To the extent permitted by
law, Debtor authorizes and appoints (such appointment being coupled with an
interest and irrevocable) the Secured Party to execute (as applicable) and to
file and record such financing statements, continuation statements,
certificates, collateral agreements and other agreements, documents and
instruments in its stead, with full power of substitution, as Debtor's
attorney-in-fact to be exercised only (i) if Debtor fails or refuses to do so
promptly following a written request therefor or (ii) following an Event of
Default and during the continuance thereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(g)           Debtor hereby authorizes the Secured Party to file and record in
all proper offices and places, including, without limitation, the U.S. Patent
and Trademark Office and the U.S. Copyright Office, such financing statements,
continuation statements, certificates, collateral agreements and other
agreements, documents and instruments as may be necessary to perfect from time
to time renew the lien arising hereunder and under the other Loan Documents,
including, without limitation, those that may be necessary to perfect such lien
in any additional Collateral hereafter acquired by Debtor or in any replacements
or proceeds thereof.
 
(h)           Debtor agrees that if any warehouse receipt or receipt in the
nature of a warehouse receipt is issued with respect to any of the inventory (or
any other Collateral), such receipt shall not be "negotiable" (as such term is
used in the Uniform Commercial Code as in effect in any relevant jurisdiction or
under other relevant law). If, notwithstanding the foregoing, any negotiable
warehouse receipts or other negotiable documents are issued with respect to any
of the inventory (or other Collateral), all such instruments shall be held in
trust for the Secured Party and shall be immediately endorsed to the order of
the Secured Party and delivered to the Secured Party to be held by the Secured
Party as Collateral hereunder. In addition, Debtor will notify all warehousemen,
bailees, agents, processors and other similar Persons of the lien created
pursuant to the Loan Documents and will cause each to hold all Collateral for
the account of, and subject to the instructions of, the Secured Party.
 
(i)           Except in the ordinary course of business or as otherwise
explicitly permitted by the Loan Agreement, without the prior written consent of
the Secured Party, Debtor shall not amend or modify, or waive any of its rights
under or with respect to, any of the accounts receivable, if the effect thereof
would be to materially and adversely impair any remedies of the Debtor or the
Secured Party under or with respect thereto. Upon the occurrence and during the
continuance of any Event of Default, the Secured Party may notify or may require
the Debtor to notify (and after any such notification Debtor shall cause) all
Persons obligated on the accounts receivable to make payment directly to (or in
accordance with the instructions of) the Secured Party. From and after the
occurrence of any Event of Default and during the continuance thereof, the
Secured Party may require: (i) all sums collected or received and all property
recovered or possessed by Debtor in connection with any of the Collateral,
including, without limitation, all sums received in respect of any of the
accounts receivable, to be received and held by Debtor in trust for the Secured
Party and to be segregated from the assets and funds of Debtor and to be
immediately delivered to the Secured Party for application to the payment of the
Secured Obligations in accordance with the terms hereof and (ii) the Debtor,
upon the written request of the Secured Party, to institute depositary, lockbox
and other similar credit procedures providing for the direct receipt of such
sums.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j)           Debtor will, to the extent permitted by applicable law,
specifically assign to the Secured Party all federal government contracts and
will cooperate with the Secured Party in giving notice of such assignment
pursuant to the Federal Assignment of Claims Act. Debtor will cooperate with the
Secured Party in providing such further information with respect to contracts
with any governmental authority as the Secured Party may reasonably request and
will provide such instruments of further assurance with respect to such
contracts as the Secured Party may reasonably request.
 
(k)           Debtor hereby constitutes and appoints the Secured Party its true
and lawful attorney, irrevocably, with full power, upon the occurrence and
during the continuance of any Event of Default, in the name of Debtor or
otherwise, at the expense of Debtor and without notice to or demand upon Debtor,
to act, require, demand, receive, compound and give acquittance for any and all
monies and claims for monies due or to become due to Debtor, to endorse any
checks or other instruments or orders in connection therewith and to file any
claims or take any action or institute any proceedings which the Secured Party
may deem to be reasonably necessary or advisable to protect the interests of the
Secured Party, which appointment as attorney is coupled with an interest and is
irrevocable. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of any Event of Default, the Secured Party
shall have full power: (i) to demand, collect, receive payment of, receipt for,
settle, compromise or adjust, and give discharges and releases in respect of any
of the Collateral including, without limitation, any accounts receivable; (ii)
to commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect and/or to enforce any other
rights in respect of any of the Collateral including, without limitation, any
accounts receivable; (iii) to defend any suit, action or proceeding brought
against Debtor with respect to any of the Collateral including, without
limitation, any account receivable; (iv) to settle, compromise or adjust any
suit, action or proceeding described in clause (ii) or (iii) above, and, in
connection therewith, to give such discharges or releases as the Secured Party
may deem appropriate; (v) to endorse checks, notes, drafts, acceptances, money
orders, bills of lading, warehouse receipts or other instruments or documents
including, without limitation, those evidencing or securing the accounts
receivable or any of them; (vi) to receive, open and dispose of all mail
addressed to Debtor and to notify the post office authorities to change the
address of delivery of mail addressed to Debtor to such address, care of the
Secured Party, as the Secured Party may designate; (vii) to act as attorney for
Debtor in obtaining, adjusting, settling and canceling any insurance and
endorsing any drafts and retaining any amounts collected or received under any
policies of insurance; (viii) to discharge any taxes, assessments or other
governmental charges or levies or any other liens to which any Collateral is at
any time subject; and (ix) generally to sell, assign, transfer, pledge, make any
agreement in respect of or otherwise deal with the Collateral as fully and
completely as though the Secured Party was the absolute owner thereof for all
purposes. Debtor agrees to reimburse the Secured Party upon written demand for
any payments made or reasonable expenses incurred by the Secured Party pursuant
to the foregoing authorization and any unreimbursed amounts shall constitute
Secured Obligations for all purposes hereof.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(l)           The powers conferred on the Secured Party by this Agreement, the
Loan Agreement and the other Loan Documents are solely to protect the interests
of the Secured Party and the Lenders and shall not impose any duty upon the
Secured Party to exercise any such power, and if the Secured Party shall
exercise any such power, such exercise by the Secured Party shall not relieve
Debtor of any Default or Event of Default, and the Secured Party shall be
accountable only for amounts actually received as a result thereof. Except as
otherwise required by applicable law, rule or regulation, the Secured Party
shall be under no obligation to take steps necessary to preserve the rights in
or value of or to collect any sums due in respect of any Collateral against any
other Person but may do so at its option. Without limiting the generality of the
foregoing, except as otherwise required by applicable law, rule or regulation,
the Secured Party shall have no duty or liability with respect to any claim or
claims regarding Debtor's ownership or purported ownership, or rights or
purported rights arising from, the Intellectual Property Collateral (or any
portion thereof) or any use, license, or sublicense thereof, whether arising out
of any past, current or future event, circumstance, act or omission or
otherwise. All of such duties and liabilities shall be exclusively the
obligation of the Debtor. All expenses incurred in connection with the
application, protection, maintenance, renewal or preservation of any of the
Collateral including, without limitation, the Intellectual Property Collateral,
shall be borne by the Debtor.
 
(m)           Debtor shall defend, indemnify and hold harmless the Secured Party
from any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements (including reasonable
attorneys' fees) of any kind whatsoever which may be imposed on, incurred by or
asserted against the Secured Party in connection with or in any way arising out
of or relating to the Collateral or this Agreement, other than those which
result from a breach of this Agreement by the Secured Party or its gross
negligence or willful misconduct.
 
(n)           It is the intention of the parties hereto that none of the
Collateral shall become fixtures and Debtor shall take all reasonable action or
actions as may be necessary to prevent any of the Collateral from becoming
fixtures. Debtor will, if requested by the Secured Party, use its best efforts
to obtain waivers of lien, in form and substance satisfactory to the Secured
Party, from each Person (including lessors) having any interest in the real
property on which any of the Collateral is or is to be located.
 
(o)           To the best of Debtor's knowledge, all of Debtor's inventory
manufactured or produced by Debtor has been (and from and after the date hereof
will be) produced in compliance with all material applicable laws, including,
without limitation, the Fair Labor Standards Act, as amended.
 
(p)           Debtor will promptly notify the Secured Party and the Lenders, as
provided in the Loan Agreement, of any loss or damage to any Collateral in
excess of $250,000 or any request by any other Person for any material credit or
adjustment with respect to any accounts receivable.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(q)           Debtor confirms that value has been given to it by the Secured
Party, that it has rights in the Collateral and that it has not agreed with the
Secured Party to postpone the time for attachment of any of the security
interests in any of the Collateral. The security interests created by this
Agreement will have effect and be deemed to be effective whether or not the
Secured Obligations are owing or in existence before, after or upon the date of
this Agreement.
 
(r)           Debtor will promptly notify the Secured Party (which notification
shall be deemed to automatically amend Exhibit 1(xii) hereto) of any commercial
tort claim of Debtor not specifically identified herein and grant to the extent
permitted under applicable law, to Secured Party a security interest in any such
commercial tort claim and the proceeds thereof.
 
(s)           Debtor shall and shall cause each of its Subsidiaries to place a
conspicuous legend on each of its contracts which constitutes chattel paper
which legend will state:  "THIS IS CHATTEL PAPER IN WHICH A LIEN HAS BEEN
GRANTED TO GRANITE CREEK PARTNERS AGENT, LLC" and shall, upon demand, deliver to
the Secured Party or to such other Person as the Secured Party shall designate,
to act on its behalf, all Collateral in its original form consisting of
negotiable instruments or documents, certificated securities, chattel paper and
instruments (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank).
 
(t)           Debtor shall take all steps necessary to grant the Secured Party
or to such other Person as the Secured Party shall designate, to act on its
behalf, control of all electronic chattel paper in accordance with the UCC and
all "transferable records" as defined in each of the Uniform Electronic
Transactions Act and any other applicable law.
 
(u)           The Debtor has no knowledge of any fact that would impair the
validity or make uncollectible any Collateral that is accounts receivable,
chattel paper, general intangibles, contract rights, documents or instruments,
and, to the best of the Debtor's knowledge, each obligor liable upon such
Collateral has and will have the capacity to contract.
 
(v)           None of the Equipment and Inventory has, within the four months
preceding the date of this Security Agreement, been located at any place other
than the places specified on Exhibit 3(b) attached hereto.  Other than as set
forth on Exhibit 3(v) attached hereto the Debtor has no trade names. During the
four months preceding the date hereof, other than as set forth on Exhibit 3(v)
the Debtor has not been known by any legal name different from the one set forth
on the signature page hereto, nor has the Debtor been the subject of any merger
or other corporate reorganization, except as set forth on Exhibit 3(v)(1)
attached hereto.  The Debtor's federal taxpayer identification number is (and,
during the four months preceding the date hereof, the Debtor has not had a
federal taxpayer identification number different from) 13-3353274.  The Debtor
is not a party to any federal, state or local government contract except as set
forth in Exhibit 3(v)(2) attached hereto.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(w)           The items making up the Inventory at any time are and will be
genuine and saleable (or, in the case of non-finished goods Inventory, in good
condition and available to be incorporated into finished goods Inventory) in the
ordinary course of the Debtor's business.
 
(x)           The Debtor agrees that it will maintain exclusive possession of
its goods, instruments and inventory, other than Inventory in transit in the
ordinary course of business and Inventory which is in the possession or control
of a warehouseman, bailee agent or other Person (other than a Person controlled
by or under common control with the Debtor) that has been notified of the
security interest created in favor of the Debtor pursuant to this Security
Agreement, and has agreed to hold such Inventory subject to the Agent's lien and
waive any Lien held by it against such Inventory.
 
(y)           Each Account Receivable is and will be a true and correct
statement of the actual Indebtedness incurred by each account debtor with
respect thereto, and arises and will arise out of or in connection with the sale
or lease of goods or for the rendering of services by the Debtor to each such
account debtor.
 
4.           Special Provisions Concerning Intellectual Property
Collateral.  Without limiting the generality of the other provisions of this
Agreement:
 
(a)           Debtor hereby represents and warrants to and covenants and agrees
with the Secured Party that:
 
(i)           a true and complete list of all trademarks, patents and copyrights
currently owned, held (whether pursuant to a license or otherwise) or used by
the Debtor, in whole or in part, in conducting its business is set forth on
Exhibit 4(a)(i) attached hereto, and such exhibit correctly sets forth the
information specified therein;
 
(ii)          each and every trademark in use is subsisting; to the extent owned
by the Debtor, each and every trademark, patent and copyright is valid and
enforceable; and, to the best of Debtor's knowledge, there is no infringement or
unauthorized use of any of the trademarks, patents or copyrights, in whole or in
part;
 
(iii)         no claim has been made in writing that the use of any of the
trademarks or copyrights or the practice of any of the patents does or may
violate the rights of any other Person, and Debtor is not aware of any basis for
any such claim to be asserted;
 
(iv)         the Debtor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the trademarks, patents
and copyrights purported to be owned by it, free and clear of any lien, express
or implied, other than Permitted Liens, and except as set forth on Exhibit
4(a)(i) attached hereto, no other Person has any license or other right with
respect to any of the trademarks, patents, copyrights or any other Intellectual
Property Collateral; and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(v)         Debtor and, to Debtor's knowledge, its predecessors in interest has
used the proper statutory notice in connection with its use of the trademarks in
all material respects, and the Debtor has marked its products with all
applicable patent numbers.
 
(b)           If Debtor shall create or obtain rights to any trademarks, patents
or copyrights (or any other Intellectual Property Collateral) in addition to
those set forth on Exhibit 4(a)(i) attached hereto, the provisions of this
Agreement shall automatically apply thereto and Debtor shall take such action as
the Secured Party may reasonably request to more fully evidence the same. Debtor
shall promptly notify the Secured Party in writing of any new patent application
or grant or trademark or copyright application or registration in which Debtor
has an ownership interest.
 
(c)           Debtor: (i) authorizes the Secured Party, without any further
action by Debtor, to amend Exhibit 4(a)(i) to reference any trademark, patent or
copyright (or any other Intellectual Property Collateral) acquired by Debtor
after the date hereof or to delete any reference to any right, title or interest
in any trademark or patent or copyright (or any other Intellectual Property
Collateral) in which Debtor no longer has or claims any right, title or
interest; (ii) will promptly (but in any event within ten (10) days after
becoming aware thereof) notify the Secured Party and the Lenders, as provided in
the Loan Agreement, of the institution of, or any adverse determination in, any
proceeding in the U.S. Patent and Trademark Office, the U.S. Copyright Office or
in any federal, state or foreign court or agency regarding Debtor's claim of
ownership, or the enforceability or validity of any of the Intellectual Property
Collateral, in each case which could reasonably be expected to materially
adversely affect the value of any of the Intellectual Property Collateral, the
ability of Debtor or the Secured Party to dispose of any of the same or the
rights and remedies of the Secured Party in relation thereto; (iii) will
promptly notify the Secured Party of any suspected infringement of any of the
Intellectual Property Collateral by any third party or any claim by any third
party that Debtor is infringing upon the intellectual property rights of such
third party that does or could reasonably be expected to materially adversely
affect the value of any of the Intellectual Property Collateral; (iv)
concurrently with the filing of any patent application or application for
registration of any trademark or copyright, will execute, deliver and record in
all appropriate registers and offices, an appropriate form of a collateral
security agreement evidencing the Secured Party's security interest therein; and
(v) will keep accurate and complete records respecting the Intellectual Property
Collateral.
 
(d)           Debtor shall: (i) to the extent commercially reasonable, make and
diligently prosecute federal application on any existing or future registrable
but unregistered trademarks or copyrights or unpatented but patentable
inventions, (ii) to the extent still utilized in the operation of the business,
preserve, maintain and renew all of the Intellectual Property Collateral and
rights and interests related thereto, including, without limitation, by payment
of all taxes, annuities, issue and maintenance fees and by the use of all proper
statutory notices, designations and patent numbers, and (iii) initiate and
diligently prosecute in its own name, for its own benefit and at its own
expense, such suits, proceedings or other actions for infringement, or other
damage or opposition, cancellation, concurrent use or interference proceedings
as are reasonably necessary to protect any of the trademarks, patents or
copyrights or other Intellectual Property Collateral which Debtor reasonably
determines is material to its business; provided, that no such suit, proceeding
or other action shall be settled or voluntarily dismissed, nor shall any party
be released or excused from any claims or liability for infringement, unless, in
the reasonable judgment of Debtor, to do so is in the best interests of the
Debtor and is not disadvantageous in any material respect to the Secured Party.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(e)           Without limiting the generality of the other provisions of this
Agreement, the Loan Agreement and the other Loan Documents, and in addition to
all other rights and remedies of the Secured Party hereunder and thereunder and
referred to herein and therein, Debtor hereby collectively assigns to the
Secured Party all of its right, title and interest in and to all and any of the
Intellectual Property Collateral including, without limitation, each patent,
trademark and copyright, now owned or hereafter acquired by Debtor, and all of
the goodwill of the business of Debtor symbolized by the same and all interest
of Debtor in and to any cause of action related thereto, and Debtor hereby
grants to the Secured Party an absolute power of attorney (which grant is
coupled with an interest and is irrevocable) to sign, upon the occurrence and
during the continuance of any Event of Default, any document which may be
necessary or required by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or by any other office or authority in order to further
evidence (and to effect and to record) the foregoing assignment. Debtor further
agrees that, upon the occurrence and during the continuance of any Event of
Default, the Secured Party may take any or all of the following actions: (i)
declare the entire right, title and interest of Debtor in and to the
Intellectual Property Collateral vested in the Secured Party, in which event
such right, title and interest shall immediately vest in the Secured Party; (ii)
take and use and/or, subject to the terms of Section 7 and applicable law, sell
the Intellectual Property Collateral (or any portion thereof) and carry on the
business and use the assets of Debtor in connection with which the Intellectual
Property Collateral (or any portion thereof) has been used; (iii) bring suit to
enforce the Trademarks, Patents and/or Copyrights or any of the other
Intellectual Property Collateral and/or any licenses thereunder or other rights
with respect thereto; (iv) direct Debtor to refrain, in which event Debtor shall
refrain, from using the Intellectual Property Collateral (or any portion
thereof) in any manner whatsoever, directly or indirectly; and (v) direct Debtor
to execute, in which event Debtor shall execute, other and further documents
that the Secured Party may reasonably request to further confirm the provisions
hereof and to further evidence the foregoing assignment. Upon request of the
Secured Party, Debtor also shall make available to the Secured Party, to the
extent within Debtor's power and authority, such individuals then in Debtor's
employ to assist in the production, advertisement and sale of the products and
services sold under the Trademarks, Copyrights and Patents or any of the other
Intellectual Property Collateral, such individuals to be available to perform
their prior functions on the Secured Party's behalf and to be compensated at the
expense of the Debtor.
 
(f)           For the purposes of this Agreement, "Intellectual Property
Collateral" means:
 
(i)           all trademarks, trademark applications and registrations and trade
names, together with the goodwill appurtenant thereto, owned, held (whether
pursuant to a license or otherwise), used or to be used, in whole or in part, in
conducting the Debtor's business, (the "Trademarks");
 
 
-12-

--------------------------------------------------------------------------------

 
 
(ii)          all patents and patent applications of the Debtor, including,
without limitation, the inventions and improvements described and claimed
therein (the "Patents");
 
(iii)         all copyrights and applications for registration of copyrights of
the Debtor and all rights in literary property (the "Copyrights");
 
(iv)        all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of any Trademarks, Patents and/or Copyrights; all income,
royalties, damages and payments now or hereafter due and/or payable with respect
to any Trademarks, Patents and/or Copyrights, including, without limitation,
damages and payments for past or future infringements thereof; all rights (but
no obligation) to sue for past, present and future infringements of any
Trademarks, Patents and/or Copyrights or bring interference proceedings with
respect thereto; and all rights corresponding to any Trademarks, Patents and/or
Copyrights throughout the world;
 
(v)         all rights and interests of the Debtor pertaining to common law and
statutory trademark, service marks, trade names, slogans, labels, trade secrets,
patents, copyrights, corporate names, company names, business names, fictitious
business names, trademark or service mark registrations, designs, logos, trade
styles, applications for trademark registration and any other indicia of origin;
and
 
(vi)        all operating methods, formulae, processes, know-how and the like of
the Debtor.
 
5.           Events of Default.  The Debtor shall be in default under this
Agreement if any one or more of the following events (each an "Event of
Default") shall occur and continue (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or Governmental Authority):
 
(a)           if default shall be made in the performance or observance of any
covenant, agreement or condition contained in Sections 3(a), 3(b), 3(c), 3(d),
or 3(r) of this Agreement;
 
(b)           if default shall be made in the performance or observance of any
other of the covenants, agreements or conditions contained in this Agreement and
such default shall have continued for a period of thirty (30) days after the
earlier of (i) the Debtor's obtaining actual knowledge of such default or (ii)
the Debtor's receipt of written notice of such default;
 
(c)           if any representation or warranty made by or on behalf of Debtor
in this Agreement or in any agreement, document or instrument delivered under or
pursuant to any provision hereof shall prove to have been materially false or
incorrect on the date as of which made; or
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           if any other Event of Default as defined in the Loan Agreement or
any other Loan Document shall occur.
 
6.           Rights and Remedies.
 
(a)           Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the following rights and remedies:
 
(i)           all rights and remedies provided by law or in equity, including,
without limitation, those provided by the UCC;
 
(ii)         all rights and remedies provided in this Agreement; and
 
(iii)        all rights and remedies provided in the Loan Agreement, the other
Loan Documents or in any other agreement, document or instrument pertaining to
any of the Secured Obligations.
 
(b)           Notwithstanding anything to the contrary set forth herein, the
Secured Party shall have the right to exercise (after the occurrence of any
Event of Default) all of the rights and remedies of the Secured Party relating
to the Collateral which arise under or are referred to in this Agreement
(including the exercise of any power of attorney granted herein and the right to
enforce this Agreement, by judicial proceedings or otherwise, to foreclose the
lien created hereby, to take possession of and, subject to the terms of Section
7 and applicable law, to sell the Collateral (or any part thereof), and/or to
direct the time, method and place of conducting any proceeding for any such
remedy or exercising any such right), and all such rights and remedies may be
exercised by the Secured Party or by a duly authorized representative (or
representatives) appointed by the Secured Party.
 
 
-14-

--------------------------------------------------------------------------------

 
 
7.           Right to Dispose of Collateral, Etc.

(a)           Without limiting the scope of Section 6 hereof, upon the
occurrence and during the continuance of any Event of Default, the Secured Party
shall have the right and power to take possession of all or any part of the
Collateral and, in addition thereto, the right to enter upon any premises on
which all or any part of the Collateral may be situated and remove the same
therefrom and the Secured Party may sell, resell, assign and deliver, or
otherwise dispose of any or all of the Collateral, for cash and/or credit, in
one or more parcels, at any exchange or broker's board, or at public or private
sale and upon such terms and at such place or places and at such time or times
and to such Persons (including, without limitation, the Secured Party), to the
extent permitted by applicable law, as the Secured Party deems expedient, all
without demand for performance by the Debtor or any notice or advertisement
whatsoever except as may be required by this Agreement or by law. The Secured
Party may require the Debtor to make all or any part of the Collateral (to the
extent the same is moveable) available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient to the Secured
Party and the Debtor. Unless the Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Secured Party
will give the Debtor at least ten (10) days' prior written notice of the time
and place of any public sale thereof or of the time after which any private sale
or any other intended disposition thereof is to be made. Any such notice shall
be deemed to meet any requirement hereunder or under any applicable law
(including the UCC) that reasonable notification be given of the time and place
of such sale or other disposition. After deducting all costs and expenses of
collection, storage, custody, sale or other disposition and delivery (including
legal costs and reasonable attorneys' fees) and all other charges against the
Collateral, the residue of the proceeds of any such sale or disposition shall be
applied to the payment of the Secured Obligations in the manner set forth in
Section 15.4 of the Loan Agreement. In the event the proceeds of any sale, lease
or other disposition of the Collateral hereunder are insufficient to pay all of
the Secured Obligations in full, the Debtor will be liable for the deficiency,
including, if the Secured Party so elects, interest thereon at a rate per annum
equal to the Default Rate applicable thereto until paid or a late fee as
provided in Section 6.8 of the Loan Agreement, and the cost and expenses of
collection of such deficiency, including, without limitation, reasonable
attorneys' fees, expenses and disbursements. Without limiting the generality of
the foregoing or the scope of Section 6 hereof, upon the occurrence and during
the continuance of any Event of Default, any amount owing by the Secured Party
to any Debtor may, without regard to the value of the Collateral, be offset and
applied toward the payment of the Secured Obligations as aforesaid, whether or
not the Secured Obligations, or any part thereof, shall be then due.
 
(b)           Debtor acknowledges that portions of the Collateral could be
difficult to preserve and dispose of and be further subject to complex
maintenance and management. Accordingly, the Secured Party, in exercising its
rights hereunder, or otherwise, shall have the widest possible latitude to
preserve and protect the Collateral and the Secured Party's lien therein.
Moreover, Debtor acknowledges and agrees that the Secured Party shall have no
obligation to, and Debtor hereby waives to the fullest extent permitted by law
any right that it may have to require the Secured Party to: (i) clean up or
otherwise prepare any of the Collateral for sale, (ii) pursue any Person to
collect any of the Obligations, or (iii) exercise collection remedies against
any Persons obligated on the Collateral. The Secured Party's compliance with
applicable local, state or federal law requirements, in addition to those
imposed by the UCC, in connection with a disposition of any or all of the
Collateral will not be considered to adversely affect the commercial
reasonableness of any disposition of any or all of the Collateral under the UCC.
 
(c)           Certain Affiliates of Debtor have executed and delivered or may
hereafter execute and deliver to the Secured Party additional Security Documents
securing the Secured Obligations. Debtor acknowledges and agrees with Secured
Party that Secured Party's rights and remedies, and recourse to the Collateral,
hereunder, are not in any way affected by and shall not in any manner be delayed
or impaired by Secured Party's rights under such other Security Documents, or
any defenses available to or asserted by such Affiliates thereunder, or any
exercise or delay or failure to exercise any of Secured Party's rights and
remedies thereunder.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.           Right to Use the Collateral, Etc.  Without limiting the scope of
Section 6 hereof, upon the occurrence and during the continuance of any Event of
Default, but subject to the provisions of the UCC or other mandatory provisions
of applicable law, the Secured Party shall have the right and power to take
possession of all or any part of the Collateral, and to exclude the Debtor and
all Persons claiming under Debtor wholly or partly therefrom, and thereafter to
hold, store, and/or use, operate, manage and control the same. Upon any such
taking of possession, the Secured Party, from time to time, at the Debtor's
expense, may (but shall not be obligated to) make all such repairs,
replacements, alterations and improvements to any of the Collateral and may
manage and control the Collateral and carry on the business and exercise all
rights and powers of the Debtor in respect thereto as the Secured Party shall
deem reasonably appropriate, including, without limitation, the right to enter
into any and all such agreements with respect to the use of the Collateral or
any part thereof as the Secured Party may see fit (including, without
limitation, licensing agreements related to the Intellectual Property
Collateral); and the Secured Party shall be entitled to collect and receive all
rents, issues, profits, fees, revenues and other income of the same and every
part thereof. Such rents, issues, profits, fees, revenues and other income shall
be applied to pay the expenses of so holding, storing, using, operating,
managing and controlling the Collateral, and of conducting any business related
thereto, and of all maintenance, repairs, replacements, alterations, additions
and improvements, and to make all payments which the Secured Party may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral or any part thereof, and all other payments
which the Secured Party may be required or authorized to make under any
provision of this Agreement, the Loan Agreement or any of the other Loan
Documents (including legal costs and reasonable attorneys' fees). The remainder
of such rents, issues, profits, fees, revenues and other income shall be applied
to the payment of the Secured Obligations in the manner set forth in Section
15.4 of the Loan Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 

9.           Waivers, Remedies Cumulative, Etc.
 
(a)           Debtor hereby waives presentment, demand, notice, protest and,
except as is otherwise explicitly provided herein or in the Loan Agreement, all
other demands and notices in connection with this Agreement or the enforcement
of any of the rights and remedies of the Secured Party hereunder or in
connection with any Secured Obligations or any Collateral; consents to and
waives notice of the granting of renewals, extensions of time for payment or
other indulgences to Debtor or any other Person, or substitution, release or
surrender of any Collateral, the addition or release of Persons primarily or
secondarily liable on any Secured Obligation, the acceptance of partial payments
on any Secured Obligation and/or the settlement or compromise thereof. To the
extent permitted by law, Debtor also hereby waives any rights and/or defenses
Debtor may have under any anti-deficiency laws or other laws limiting,
qualifying or discharging the Secured Obligations and/or any of the remedies of
the Secured Party against Debtor. Debtor further waives, to the extent permitted
by law: (i) any right it may have under any applicable law (including the
constitution of any jurisdiction in which any of the Collateral may be located
and the Constitution of the United States of America) to notice (other than any
requirement of notice explicitly provided herein or in the Loan Agreement) or to
a judicial hearing prior to the exercise of any right or remedy provided by this
Agreement, the Loan Agreement or any of the other Loan Documents and any right
to set aside or invalidate any sale duly consummated in accordance with the
foregoing provisions hereof on the grounds (if such be the case) that the sale
was consummated without a prior judicial hearing; (ii) any right to damages
occasioned by any lawful exercise by the Secured Party of any right or remedy
hereunder or referred to herein, including any damages arising as a result of
any taking of possession of the Collateral; (iii) all other requirements as to
the time, place and terms of sale or other requirements with respect to the
enforcement of the Secured Party's rights hereunder; (iv) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law; and (v) the appointment of a
receiver as provided herein or in the Loan Agreement. The Secured Party shall
not be required to marshall any Collateral (or any part thereof) in any
particular order. To the extent permitted by law, Debtor hereby agrees it will
not invoke any right it may have under any law to require the marshalling of
Collateral or any other right under any law which might cause delay in or impede
the enforcement of the rights of the Secured Party under this Agreement, the
Loan Agreement or any of the other Loan Documents, and Debtor hereby irrevocably
waives the benefits of all such laws. Any sale of, or the grant of options to
purchase, or any other realization upon, any Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of
Debtor therein and thereto, and shall be a perpetual bar both at law and in
equity against the Debtor and against any and all Persons claiming or attempting
to claim the Collateral so sold, optioned or realized upon, or any part thereof,
from, through and under Debtor.
 
(b)           To the extent permitted by law, the obligations of the Debtor
under this Agreement shall remain in full force and effect without regard to,
and shall not be impaired by: (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of Debtor or of
any other Person (including the Holding Company); (ii) any exercise or
nonexercise, or any waiver, by the Secured Party, of any right, remedy, power or
privilege under or in respect of any of the Secured Obligations or any of the
Collateral or any other security therefor (including under any Loan Document
executed by the Holding Company); (iii) any amendment to or modification of or
waiver granted under this Agreement, the Loan Agreement or any of the other Loan
Documents; or (iv) the taking of additional security for or any guarantee of any
of the Secured Obligations or the release or discharge or termination of any
security or guarantee for any of the Secured Obligations including any waiver
granted under a termination of any Loan Document executed by the Holding
Company; and whether or not Debtor shall have notice or knowledge of any of the
foregoing.
 
(c)           No remedy conferred herein or in the Loan Agreement or any of the
other Loan Documents upon the Secured Party is intended to be exclusive of any
other remedy, and each and every such remedy (whether granted by Debtor or the
Holding Company) shall be cumulative and shall be in addition to every other
remedy given hereunder or under the Loan Agreement or any of the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise. No course of dealing between the Debtor or any Affiliate of the
Debtor (including the Holding Company) and the Secured Party, and no delay in
exercising any rights hereunder or under the Loan Agreement or any of the other
Loan Documents, shall operate as a waiver of any right of the Secured Party. No
waiver by the Secured Party of any default shall be effective unless made in
writing and otherwise in accordance with the terms of Article 28 of the Loan
Agreement and no such waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(d)           Debtor's waivers set forth in this Agreement (including, without
limitation, those set forth in this Section 9) have been made voluntarily,
intelligently and knowingly and after Debtor has been apprised and counseled by
its attorneys as to the nature thereof and its possible alternative rights.
 
10.           Termination.  This Agreement and the lien on the Collateral
created hereby shall automatically terminate, with no further actions required
by any party hereto, when all of the Secured Obligations have been indefeasibly
paid and finally discharged in full in cash (and all commitments of the Secured
Party to lend any additional amounts to the Debtor under the Loan Agreement
shall have been terminated) (other than contingent indemnification obligations
which by their terms survive termination of the Loan Documents).  Upon
termination as aforesaid, the Secured Party shall execute and deliver such
releases and discharges as the Debtor may reasonably request at Debtor's
expense.
 
11.           Reinstatement.  Notwithstanding the provisions of Section 10 to
the contrary, and notwithstanding anything else to the contrary contained
herein, this Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time any amount received by the Secured Party in respect
of the Collateral or the Secured Obligations is rescinded, or must otherwise be
restored or returned by the Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Debtor or any Affiliates of Debtor
or any guarantor of all or any part of the Secured Obligations, or upon the
appointment of any intervenor, receiver or conservator of, or trustee or similar
official for Debtor, any such Affiliate or guarantor, or any substantial part of
their respective properties or assets, or otherwise, all as though such payment
had not been made.
 
12.           Consents, Approvals, Etc.  Upon the exercise by the Secured Party
of any power, right, privilege or remedy pursuant to this Agreement, the Loan
Agreement or any of the other Loan Documents which requires any consent,
approval, registration, qualification or authorization of, or declaration or
filing with, or other action by, any other Person, including, without
limitation, any governmental authority or instrumentality, Debtor will execute
and deliver, or will cause the execution and delivery of, all such agreements,
documents, applications, certificates, instruments and other documents and
papers and will take, or will cause to be taken, such other action that may be
required to obtain such consent, approval, registration, qualification or
authorization of or other action by such other Person and/or that may be
reasonably requested by the Secured Party in connection therewith.
 
13.           Certain Definitions.  In addition to the descriptions contained in
Section 1 hereof, the items of Collateral referred to therein shall have all of
the meanings ascribed to them in the UCC.
 
 
-18-

--------------------------------------------------------------------------------

 
 
14.           Amendments.  All amendments of this Agreement and all waivers of
compliance herewith shall be in writing and shall be effected in compliance with
the provisions of Article 28 of the Loan Agreement.
 
15.           Communications.  All communications provided for herein shall be
made as specified in Article 22 of the Loan Agreement.
 
16.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Secured Party and the Debtor,
successors to the Debtor and the successors and assigns of the Secured Party.
 
17.           Governing Law; Jurisdiction; Waiver of Jury Trial.  This
Agreement, including the validity hereof and the rights and obligations of the
parties hereunder, and all amendments and supplements hereof and all waivers and
consents hereunder, shall be construed in accordance with and governed by the
domestic substantive laws of the State of Illinois without giving effect to any
choice of law or conflicts of law provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction. Each
party hereto, to the extent that it may lawfully do so, hereby consents to
service of process, and to be sued, in the State of Illinois and consents to the
jurisdiction of the courts of the State of Illinois and the United States
District Court for the Northern District of Illinois, as well as to the
jurisdiction of all courts to which an appeal may be taken from such courts, for
the purpose of any suit, action or other proceeding arising out of any of its
obligations hereunder and under the Loan Agreement and the other Loan Documents
or with respect to the transactions contemplated hereby or thereby, and
expressly waives any and all objections it may have as to venue in any such
courts. Each party hereto further agrees that a summons and complaint commencing
an action or proceeding in any of such courts shall be properly served and shall
confer personal jurisdiction if served personally or by certified mail to it in
accordance with Section 15 or as otherwise provided under the laws of the State
of Illinois. Notwithstanding the foregoing, each party hereto agrees that
nothing contained in this Section 17 shall preclude the institution of any such
suit, action or other proceeding by the Secured Party in any jurisdiction other
than the State of Illinois. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST
IT IN RESPECT OF ITS OBLIGATIONS HEREUNDER AND UNDER THE LOAN AGREEMENT AND ANY
OF THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
 
-19-

--------------------------------------------------------------------------------

 

18.           Miscellaneous.  The headings in this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement (together with the Loan Agreement and the other Loan Documents)
embodies the entire agreement and understanding between the Secured Party and
the Debtor and supersedes all prior agreements and understandings relating to
the subject matter hereof. Each covenant contained herein and in the Loan
Agreement and in each of the other Loan Documents shall be construed (absent an
express provision to the contrary) as being independent of each other covenant
contained herein and therein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. If any provision in this Agreement, the Loan Agreement or
any of the other Loan Documents refers to any action taken or to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable, whether such action is taken directly or indirectly by such Person,
whether or not expressly specified in such provision. In case any provision in
this Agreement, the Loan Agreement or any of the other Loan Documents shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof and thereof shall not in any way be affected or
impaired thereby. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts all such counterparts shall
together constitute but one and the same instrument.
 
19.           Subordination Agreement.  Notwithstanding any provision to the
contrary in this Agreement, this Agreement, the Liens and security interests
granted to the Agent and Lenders, at law or equity, pursuant to this Agreement
and the other Loan Documents, and the exercise of any right or remedy by the
Agent or any Lender hereunder are subject to the provisions of the Subordination
Agreement.  Agent and Lenders acknowledge and agree to be bound by the
Subordination  Agreement.  In the event of any conflict between the terms of the
Subordination Agreement and this Agreement or the other Loan Documents, the
terms of the Subordination Agreement shall govern.  Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, all right and remedies of the Agent and Lenders shall be subject to
the terms of the Subordination Agreement, and until the Senior Debt is paid in
full, any obligation of the Debtor hereunder with respect to the delivery or
control of any Collateral, the notation of any lien on any certificate of title,
bill of lading or other document, the giving of any notice to any bailee or
other Person, the provision of voting rights or the obtaining of any consent of
any Person shall be deemed to be satisfied if the Debtor complies with the
requirements of the similar provision of the Senior Loan Agreement or the
applicable Senior Debt Document.
 
The Debtor acknowledges that the Subordination Agreement and the rights and
benefits thereof (as specific references thereto herein) inure only to the
benefit of the holders of the Senior Debt and that no other Person, including
the Debtor and Guarantors, shall have or be entitled to assert any rights or
benefits hereunder arising under the Subordination Agreement or by virtue of the
existence of the specific references thereto herein.
 
 
-20-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the date first
above written with the intent to be legally bound.
 

 
CYALUME TECHNOLOGIES, INC.
     
By:
/s/ Michael Bielonko
 
Name: Michael Bielonko
 
Title:  Chief Financial Officer



Signature Page to Subordinated Security and Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
GRANITE CREEK PARTNERS AGENT, LLC, as Agent
     
By:
/s/ Brian B. Boorstein
 
Name:  Brian B. Boorstein
 
Title:   Managing Member



Signature Page to Subordinated Security and Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 